Case: 21-10704     Document: 00516326309          Page: 1    Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     May 19, 2022
                                   No. 21-10704                     Lyle W. Cayce
                                                                         Clerk

   In re: Bill Wayne Schwyhart; Carolyn Joyce
   Schwyhart,

                                                                           Debtors,

   CHP, L.L.C.,

                                                     Appellee—Cross Appellant,

                                       versus

   Bill Wayne Schwyhart; Carolyn Joyce Schwyhart,

                                                    Appellants—Cross Appellees.


                 Appeal from the United States Bankruptcy Court
                        for the Northern District of Texas
                             USBC No. 3:21-CV-117-G


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10704     Document: 00516326309           Page: 2   Date Filed: 05/19/2022




                                    No. 21-10704


          This case calls for direct review of consolidated appeals from two
   bankruptcy court rulings. For the reasons discussed below, we affirm in one
   appeal and dismiss the other appeal as moot.
          Bill and Carolyn Schwyhart jointly filed for Chapter 7 bankruptcy
   relief in 2018. One of their creditors, CHP, L.L.C., brought an adversary
   proceeding objecting to the Schwyharts’ discharge. Following trial, the
   bankruptcy court found that CHP had failed to carry its evidentiary burden
   and denied its objections. CHP timely appealed. While that appeal was
   pending in district court, the Schwyharts filed a Request for Discharge. The
   bankruptcy court denied their Request, holding that CHP’s appeal had
   divested it of jurisdiction to enter supplemental orders bearing on the same
   substantial rights. The Schwyharts timely appealed. The district court
   consolidated the appeals and certified them for direct review in this court.
          We consider CHP’s appeal first.          It is “the basic principle of
   bankruptcy that exceptions to discharge must be strictly construed against a
   creditor and liberally construed in favor of a debtor.” Matter of Hudson, 107
   F.3d 355, 356 (5th Cir. 1997). The bankruptcy court has “wide discretion”
   to determine whether to uphold a creditor’s objections to discharge. In re
   Dennis, 330 F.3d 696, 703 (5th Cir. 2003). And because the bankruptcy
   court’s analysis was necessarily predicated on crucial credibility
   determinations, it is owed “even greater deference.” Anderson v. City of
   Bessemer City, N.C., 470 U.S. 564, 565 (1985). Against this backdrop, we see
   no basis to disturb the bankruptcy court’s denial of CHP’s objections to the
   Schwyharts’ discharge. Accordingly, we affirm. And as the Schwyharts
   acknowledged at oral argument, our affirmance in CHP’s appeal renders
   their own appeal moot.




                                         2